          Case 1:19-cr-00144-SPW Document 77 Filed 10/06/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION



  UNITED STATES OF AMERICA,
                                                    CR 19-144-BLG-SPW-3
                        Plaintiff,

  vs.                                                ORDER


 LYNN ROBERT KUNTZ,

                        Defendant.

        Upon the Court's Own Motion,

        IT IS HEREBY ORDERED that sentencing currently scheduled for

Wednesday, October 21, 2020 at 9:30 a.m., is VACATED and reset to commence

on Thursday, October 22, 2020 at 9:30 a.m. in the James F. Battin U.S.

Courthouse, Billings, Montana.

        The Clerk shall forthwith notify the parties of the making of this Order.

        DATED this             of October, 2020.


                                                 A \j n—nvA t^tt-'or<
                                              SUSAN   P. WAl fERS
                                               U.S. DISTRICT JUDGE
